194 Ga. App. 263 (1990)
390 S.E.2d 294
COLLINS
v.
SHELLER-GLOBE CORPORATION.
A89A2096.
Court of Appeals of Georgia.
Decided January 18, 1990.
*264 Watkins & Watkins, John D. Watkins, for appellant.
The Fulcher Firm, David H. Hanks, Jeanne M. Hyder, for appellee.
CARLEY, Chief Judge.
Appellant-plaintiff suffered an on-the-job injury. Alleging that appellee-defendant had negligently designed and maintained the machinery which caused his injury, appellant brought this action for damages. Appellee answered and subsequently moved for summary judgment based upon the defense that it was appellant's employer. Appellant appeals from the order of the trial court granting summary judgment in favor of appellee.
1. Appellant urges that a genuine issue of material fact remains as to appellee's status as his statutory employer.
At the time of his injury, appellant worked at Southern Fibre Products Company (Southern Fibre). In support of its motion for summary judgment, appellee produced evidence that, at the time of appellant's injury, Southern Fibre was a division of Northern Fibre Products, Inc. (Northern Fibre) and that Northern Fibre was, in turn, appellee's wholly-owned subsidiary. In opposition, appellant attested only to his lack of personal knowledge of this corporate structure. The lack of such personal knowledge on the part of appellant creates no genuine issue of material fact as to appellee's status as his employer or as to the viability of appellee's immunity defense to this tort action. It follows that the trial court correctly granted summary judgment in favor of appellee. Harvey v. Fine Prods. Co., 156 Ga. App. 649 (275 SE2d 732) (1980). The fact that, subsequent to appellant's injury, Northern Fibre may have lost its status as a wholly-owned subsidiary by being merged directly into appellee is of no material significance whatsoever.
2. Appellant's remaining enumerations of error have been considered and found to be without merit.
Judgment affirmed. McMurray, P. J., and Beasley, J., concur.